DETAILED ACTION
Disposition of Claims
Claims 25, 28-29, 31-36, 38-41, and 47-54 were pending.  Amendments to claim 25 are acknowledged and entered.  Claims 26-27, 30-31, 37-39, and 42-46 have been canceled.  Claims 25, 28-29, 32-36, 40-41, and 47-54 will be examined on their merits. 

Examiner’s Note
All paragraph numbers (¶) throughout this office action, unless otherwise noted, are from the US PGPub of this application 20190175729 A1, Published 06/13/2019.  Amendments to the specification presented on 03/23/2020 are acknowledged and entered.  
Applicant is encouraged to utilize the new web-based Automated Interview Request (AIR) tool for submitting interview requests; more information can be found at https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Optional Authorization to Initiate Electronic Communications
The Applicant’s representative may wish to consider supplying a written authorization in response to this Office action to correspond with the Examiner via electronic mail (e-mail).  This authorization is optional on the part of the Applicant’s representative, but it should be noted that the Examiner may not initiate nor respond to communications via electronic mail unless and until Applicant’s representative authorizes such communications in writing within the official record of the patent application. A sample authorization is available at MPEP § 502.03, part II.  If Applicant’s representative chooses to provide this authorization, please ensure to include a valid e-mail address along with said authorization.

Response to Arguments
Applicant's arguments filed 01/22/2021 regarding the previous Office action dated 09/29/2020 have been fully considered.  If they have been found to be persuasive, the objection/rejection has been withdrawn below.  Likewise, if a rejection/objection has not been recited, said rejection/objection has been withdrawn.  If the arguments have not been found to be persuasive, or if there are arguments presented 

Claim Objections
(New objection.)  Claim 25 is objected to because of the following informalities:  “otavirus” should be “rotavirus” in line 17.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a); First Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claims 25, 28-29, 31-36, 38-41, and 47-54 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in light of the amendments to the claims.
  
	

Claim Rejections - 35 USC § 112(b); Second Paragraph
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
(Rejection withdrawn.)  The rejection of Claim 25 and dependent claims thereof under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in light of the amendments to the claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Rejection maintained in part and extended – necessitated by amendment.)  Claim(s) 25, 28, 32, 35-36, 40-41, and 47-51 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colau et. al. (US20080057082A1, Pub. 03/06/2008; Priority 08/17/1999; hereafter “Colau”).  Note the rejection of claims 31 and 38-39 is withdrawn in light of the cancellation of said claims.
The claims are interpreted as being drawn to the following:
Claim 25 is drawn to a thermostable immunogenic composition comprising:  
a live attenuated rotavirus,
a sugar and/or polyol, 
an adipate buffer, 
calcium ions and/or magnesium ions, and 
one or more positively charged amino acids, wherein said immunogenic composition is in the form of liquid formulations; wherein the sugar and/or polyol is selected from a group consisting of sorbitol, glucose, dextran, fructose, and sucrose; wherein the adipate buffer is selected from a group consisting of citric acid and adipic acid, wherein said composition has a level of thermostability such that, after storage of the composition for 2.5 months at 37°C, the composition has a maximum virus titer loss of 1.5, as expressed in log 10 ffu/mL as compared to the composition's initial virus titer before storage; and
rotavirus is present at a titre ranging from 1x10^5 to 1x10^8 pfu/mL; 
the concentration of the sugar or polyol is 1% w/v to 70% w/v; 
the adipate buffer is present at a concentration of 1% to 20% w/v; 
the calcium ions or magnesium ions are present at a concentration from 1 mM to 15 mM; and 
the one or more amino acid is present at a concentration of at least 0.01% w/v.
Further limitations on the immunogenic composition of claim 25 are wherein the one or more positively charged amino acids are histidine and/or arginine (claim 28); wherein the pH of the immunogenic composition is between about pH 6.0 and about pH 7.0 (claim 29); wherein the sugar and/or polyol is sucrose or sorbitol (claim 32); further comprising a protein, wherein the protein is albumin at a concentration of at least 0.05% w/v (claim 33); comprising vitamin E succinate or TPGS (claim 34); 
The Prior Art
Colau teaches vaccine compositions comprising live, attenuated rotaviruses (reference 23) such as those derived from the 89-12 strain (¶[0010-0012]).  Said compositions may comprise a sugar and/or polyol such as sorbitol, dextran, and sucrose (¶[0123]) and adipate buffers such as sodium citrate buffers to act as antacids (¶[0124-0125][0141-0143]) along with calcium (¶[0160]).  The composition may be lyophilized and then reconstituted for delivery (¶[0159]).  
Colau teaches that the composition may comprise arginine (¶[0136-0137]; instant claim 28) and the rotavirus would comprise about 10^5 – 10^6 ffu/dose (10^6.2 ffu/mL)(¶[0093][0123]).  One composition comprises 106.2 ffu/ml of virus with lyophilization stabilizer (sucrose 4%, dextran 8%, sorbitol 6%, amino-acid 4%) about 544 mg sodium citrate per 1.5 mL dose (¶[0125]) and Calcium carbonate (¶[0160-0175])(instant claims 32, 35, 48-51).  Due to the nature of rotavirus infection, it is preferred the vaccine in a suitable pharmaceutical composition or adjuvant (reference claims 1, 10-11; instant claims 41, 47) be delivered orally (¶[0008]; instant claim 36) such as in the form of tablets (¶[0087-0090]) or quick dissolving oral forms (¶[0087-0090]; instant claim 40).  However, Colau teaches kits for 
In regards to claim 25, the recitation that “wherein said composition has a level of thermostability such that, after storage of the composition for 2.5 months at 37°C, the composition has a maximum virus titer loss of 1.5, as expressed in log 10 ffu/mL as compared to the composition's initial virus titer before storage” is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138 (CCPA 1946); In re Swinehart, 169 USPQ 226 (CCPA 1971); and In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997).  A patent applicant is free to recite features of an apparatus either structurally or functionally. See In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 228 (CCPA 1971) (“ [T]here is nothing intrinsically wrong with [defining something by what it does rather than what it is] in drafting patent claims.”).  Yet, choosing to define an element functionally, i.e., by what it does, carries with it a risk. As our predecessor court stated in In re Swinehart, 439 F.2d at 213, 169 USPQ at 228:
where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on

Therefore, the feature of “wherein said composition has a level of thermostability such that, after storage of the composition for 2.5 months at 37°C, the composition has a maximum virus titer loss of 1.5, as expressed in log 10 ffu/mL as compared to the composition's initial virus titer before storage” would be an inherent characteristic of the immunogenic compositions of Colau since the compositions of Colau meets all the structural limitations of the claimed immunogenic composition.  Thus, as set forth herein, Colau teaches every limitation of instant claim 25.  
For at least these reasons, Colau teaches the limitations of instant claims 25, 28, 32, 35-36, 40-41, and 47-51, and anticipates the instant invention.
Response to Arguments
01/22/2021 have been fully considered but they are not persuasive.
Applicant argues that Colau fails to teach every limitation of instant claim 25 as presently amended, specifically with respect to Colau teaching liquid formulations.  The Office disagrees.  Colau teaches the generation of lyophilized virus (¶[0066][0085][0123]; Fig. 7C), which inherently starts with a liquid formulation of a virus which is then freeze dried to generate the lyophilized form (See Example 4 starting at ¶[0122]).  Further, reconstitution with buffer is clearly described by Colau; the claims do not require that they be in liquid form at a certain point in time, only that they are in liquid form.  Reconstituting lyophilized virus in a buffer clearly results in a liquid form of rotavirus, and clearly meets the limits of the claim with respect to the instant invention, and this argument is not persuasive.  
For at least these reasons, the arguments are not considered persuasive, and the rejection has been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
(New rejection – necessitated by amendment.)  Claims 29, 33-34, and 52-54 are rejected under 35 U.S.C. 103 as being unpatentable over Colau as applied to claims 25, 28, 32, 35-36, 40-41, and 47-51 above, and further in view of Mei et. al. (CN103751107A 12/18/2013; hereafter “Mei”) and Lambert et. al. (US20030065024A1; Pub. 04/03/2003; hereafter “Lambert”)
The Prior Art
The teachings of Colau have been set forth supra.  While Colau teaches liquid compositions comprising rotavirus and stabilizing buffers and components important for oral delivery, Colau fails to teach the use of TPGS or albumin in the compositions.  While Colau teaches that the composition would ideally be above pH 6.0 before delivery to the stomach to allow the aluminum hydroxide to release the virus, Colau fails to specifically teach the virus would be in a liquid composition of pH 6.0-7.0.  However, given the prior art teachings, all of these limitations would be routine optimization steps, as evidenced by Mei and Lambert.  
Mei teaches nanoparticles that contain vitamin E-derived TPGS and albumin at 20-65 parts (entire document; see abstract.)  Mei teaches these nanoparticles are good for non-toxic, stable delivery methods for drug delivery (entire document; see abstract; instant claims 34, 54)  Mei teaches the albumin may be human serum albumin (reference claim 8; instant claims 33, 52-53.)
Lambert teaches making emulsions of tocopherol and PEGylated vitamin E (TPGS) for delivery of therapeutic drugs (entire document; see abstract; ¶[0108].)  Lambert teaches these emulsions and compositions can be useful for oral delivery for the therapeutic agent within liquids encapsulated in gelatin instant claim 29.)  Lambert teaches the formulation may be lyophilized, and would include such stabilizers as albumin, and that reconstitution of these lyophilized formulations resulted in stable emulsions (¶[0137-0137].)
It would have been obvious to one of ordinary skill in the art to modify the compositions taught by Colau in order to utilize known stabilizers and pH ranges, thereby generating stable solutions that could be used for oral delivery of rotavirus compositions.  One would have been motivated to do so, given the suggestion by Lambert and Mei that albumin and TPGS were excellent at formulating emulsions or nanoparticles for delivering therapeutic agents.  There would have been a reasonable expectation of success, given the knowledge that certain formulations comprising TPGS and albumin could be used for oral delivery of therapeutic agents, as taught by Lambert, and also given the knowledge that the pH of such solutions would ideally remain around 6.8, as taught by Lambert.  Thus the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.  


Double Patenting
The text regarding nonstatutory double patenting was provided for in a previous Office action.

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 25, 28-29, 32-36, 40-41, and 47-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,821,891 B2 in view of Colau (supra).  The rejection of claims 31 and 38-39 is withdrawn in light of the cancellation of said claims. 
Both the instant claims and the ‘891 claims are drawn to live attenuated rotavirus immunogenic compositions, wherein the compositions comprise a sugar or sugar alcohol such as sucrose, a neutral pH, adipate, and calcium ions.  Both the instant claims and the ‘891 claims utilize adipate buffers, at a pH of about 6.0 to 7.0.  While the ‘891 claims do not specifically detail any amino acids (such as arginine), such a stabilizing agent would be obvious in light of the prior art, as evidenced by Colau (¶[0136-0137]).  Further, as set forth supra, maintaining storage and use under liquid conditions would be obvious given 

(Rejection maintained in part and extended – necessitated by amendment.)  Claims 25, 28-29, 32-36, 40-41, and 47-54 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8,192,747 B2 in view of Colau (supra).  The rejection of claims 31 and 38-39 is withdrawn in light of the cancellation of said claims.
Both the instant claims and the ‘747 claims are drawn to live attenuated rotavirus immunogenic compositions, wherein the compositions comprise a sugar or sugar alcohol such as sucrose, a neutral pH, adipate, and calcium ions.  Both the instant claims and the ‘747 claims utilize adipate buffers, at a pH of about 6.0 to 7.0.  While the ‘747 claims do not specifically detail any amino acids (such as arginine), such a stabilizing agent would be obvious in light of the prior art, as evidenced by Colau (¶[0136-0137]).  Further, as set forth supra, maintaining storage and use under liquid conditions would be obvious given the teachings of Colau (¶[0008][0087-0090][0125]) and such long-term storage is claimed by ‘747.  Both claim sets are drawn to similar volumes of compositions, with the exact amount of virus delivered rendered obvious by Colau (¶[0093][00123]).  As set forth with Colau, the functional language in claim 25 would be inherent to the composition of ‘747 in view of Colau, as the composition of ‘747 in view of Colau meets all the structural limitations of the claimed product.  In light of the broad claim language of the instant invention, and in light of what was known in the art at the time of filing as evidenced by Colau, the instant claims would be obvious variants of the ‘747 claims.  
Response to Arguments
Applicant's arguments filed 01/22/2021 have been fully considered but they are not persuasive.
supra in the 35 USC 102 rejection, as the structural limitations are either explicitly taught by the patented claims or are rendered obvious by the teachings of Colau, the composition as instantly claimed is determined to inherently possess the qualities of being “thermostable”, as the critical components, reagents, concentrations, or volumes have not been made clear.  As the ‘747 and ‘891 claims in view of the teachings of Colau render obvious the structural aspects of the instant claims, absent evidence to the contrary these compositions would also have similar functional properties.  Further, Colau specifically focuses on optimization of rotavirus vaccine compositions in their Examples and specification in order to have the most stable conditions for storage (¶[0085][0093][0180][0143]).  Therefore, for at least these reasons, Applicant’s arguments are not persuasive, and the rejections are maintained.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JANET ANDRES can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL B GILL/
Primary Examiner, Art Unit 1648